Citation Nr: 1002535	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had beleaguered status from December 1941 to 
April 1942, was  prisoner of war from April 1942 to August 
1942, was missing from August 1942 to September 1942, had no 
casualty status from September 1972 to February 1945, had 
status under MPA terminated in February 1945, had recognized 
Guerrilla Service from February 1945 to February 1946 and 
recognized service with the Regular Philippine Army in 
February 1946.  Of these dates, it has been determined that 
the Veteran is entitled to receive pay for all but the 
periods from September 1942 to February 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Veteran had previously advanced an application to reopen 
a claim of entitlement to service connection for pulmonary 
tuberculosis.  In January 2006, the Veteran submitted a 
statement to VA in which he indicated that he considered the 
claim "abandoned."  As the Veteran no longer seeks to 
reopen the issue of service connection for pulmonary 
tuberculosis, jurisdiction to adjudicate the claim does not 
attach and the following decision does not address the issue.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Service connection for osteoarthritis was denied in a January 
1990 rating decision.  The Veteran was informed of that 
determination and did not appeal.  The evidence added to the 
record since the denial action is not relevant or probative 
as to the issue of entitlement to service connection for the 
claimed disorder.


CONCLUSION OF LAW

The January 1990 rating decision denying service connection 
for arthritis is final.  New and material evidence sufficient 
to reopen the claim has not been received.  38 U.S.C.A. §§ 
5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in June 2004, thus meeting the requirements of 
notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records and service 
personnel records have been obtained as have records of 
private and VA medical treatment and evaluation.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment of arthritis.  Moreover, the 
post-service evidence does not reveal complaints or treatment 
referable to arthritis until 36 years following separation.  
Furthermore, the weight of the competent evidence does not 
indicate a relationship between the current disability and 
active service.  For all of these reasons, the evidence does 
not indicate that the claimed disability may be related to 
active service such as to require an examination, even under 
the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Application to Reopen

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final and can 
no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006).  Except as provided by law, when a case 
or issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.  However, 
pursuant to 30 U.S.C. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See, Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Entitlement to service connection for arthritis was 
originally considered and denied in an April 1982 decision 
because of a lack of evidence that the Veteran's 
osteoarthritis became manifest within the presumptive period 
following separation.  To that end, we note that at the time, 
the applicable law required that for a presumption of service 
connection to attach for a person held as a prisoner of war 
(POW), it must have manifest within one year of discharge.

In August 1987, the Board denied service connection for 
osteoarthritis.  It was found that osteoarthritis was first 
identified many years after service.

The claim was again denied in a January 1990 decision and the 
Veteran was provided a copy of the rating decision and 
informed of the right to appeal.  The Veteran appealed and in 
April 1990 a statement of the case was issued indicating that 
the Veteran's claim had been denied due to a lack of evidence 
showing treatment or complaints of osteoarthritis in service, 
or that it had manifest to a degree of 10 percent disabling 
at any time following separation.  The Veteran did not 
perfect his appeal and the determination became final.  38 
U.S.C.A. § 7105 (2009).  The evidence available at the time 
of the prior final denial included: evidence that the Veteran 
had been a POW in 1942; statements from the Veteran alleging 
entitlement to service connection; the Veteran's service 
treatment records showing no complaints referable to 
arthritis during service and no referable disorders noted on 
examination in January 1946; a report of private examination 
in 1984 included diagnosis of osteoarthritis of the knees 
joints and lumbar spine; a VA examination in January 1985 
showing pain in both knees but no injuries.

In sum, the evidence showed that the Veteran had been a POW, 
that he had osteoarthritis of the knees and back in 1984, and 
that he had painful knees in 1985.  There was no evidence of 
arthritis during service or within one year of separation and 
no evidence linking arthritis to service.

In March 2004 the Veteran submitted an application to reopen 
his claim of service connection.  Evidence added to the 
record since the last final denial includes: an April 1992 
report of examination from Dr. ALT indicating a diagnosis of 
arthritis; service personnel records; a March 2003 doctor's 
impression of osteophytes and degenerative osteoarthritic 
changes of the lumbar spine; a November 2004 x-ray report 
showing osteoarthritis of the lumbar spine; and statements 
from the Veteran alleging in-service onset of the current 
disability.

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
In this case, the evidence added to the record shows the 
Veteran to have osteoarthritis.  However, as stated, the 
Veteran was diagnosed with osteoarthritis in 1984.  
Accordingly, additional evidence documenting an 
osteoarthritic disorder is merely cumulative of evidence 
already of record at the time of the last final denial.

For the forgoing reasons, the evidence submitted since the 
time of the last final decision does not relate to any 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  For these reasons, the 
Board finds that criteria for new and material evidence, as 
set forth under 38 C.F.R. § 3.156(a), have not been met with 
respect to this claim.

As no new and material evidence has been received since the 
last final denial in January 1990, the Veteran's request to 
reopen his claim for service connection for osteoarthritis 
must be denied.  The preponderance of the evidence is against 
the claim, and benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Lastly, the Veteran has claimed applicability of 38 C.F.R. § 
3.309(c) in establishing a presumption of service connection 
for former POWs with post-traumatic osteoarthritis.  The 
record confirms that the Veteran was a POW from April 1942 
through August 1942, however, the presumption under § 
3.309(c) applies to post-traumatic osteoarthritis.  Here the 
Veteran has been diagnosed with degenerative osteoarthritis 
and accordingly the presumption is not for application.  
Therefore, the change in law does not provide a basis to 
treat the issue as a new claim.


ORDER

The application to reopen the claim of entitlement to service 
connection for osteoarthritis of the lumbar spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


